DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 
Response to Amendment
This Office action is in response to the communication filed 01/22/2010.
Applicant’s arguments, see pages 6-8, filed 01/22/2010, with respect to claims 1 and 33 have been fully considered and are persuasive.  The rejection of claims 1, 4-10, 13, 33-34, and 37-41 has been withdrawn. 
The Amendments to Claim 1, filed 5/15/14, are acknowledged and accepted.
The Cancellation of Claim 2-3, 11-12, 14-32, and 34-36, filed 5/15/14, are acknowledged and accepted.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/04/2021 and 12/03/2021.  An initialed copy is attached to this Office Action.
Reasons for Allowance
Allowable Subject Matter
Claims 1, 4-10, 13, 33, and 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, an optically switchable window having all the claimed features of applicant's instant invention, specifically including: a second bus bar spanning a second portion of and along the second side of the non-rectangular optically switchable device, and spanning a third portion of and along the third side; wherein the first bus bar and the second bus bar are configured to apply voltage to the non- rectangular optically switchable device, and wherein the second portion and the third portion of the second bus bar meet at a vertex located along a right angle comer of the non-rectangular optically switchable device; and in claim 33, second bus bar spanning a second portion of and along the second side of the non-rectangular optically switchable device, and spanning a third portion of and along the third side; wherein the first bus bar and the second bus bar are configured to apply voltage to the non- rectangular optically switchable device; wherein the first bus bar and the second bus bar are configured such that a difference between a first distance and a second distance 1s less than 15 inches or about 20 inches, wherein the first distance is a sum of (i) a maximum distance between the first bus bar and a centroid of the non-rectangular optically switchable device and (11) a maximum distance between the second bus bar and the centroid of the non-rectangular optically switchable device, and wherein the second distance is a minimum distance between the first bus bar and the second bus bar, as set forth in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872